ORDER
TOM GRAY, Chief Justice.
Duncan sent to this Court a document entitled Certificate of Service which was received by this Court on December 1, 2004. The full typewritten text of the document, other than the referenced attachments, is as follows:
[[Image here]]
Just above “All God Given Rights Reserved” it is manually dated November 27, 2004 and signed on the line below. It also has a handwritten request at the bottom of the page to return a file stamped copy. All blanks other than the signature of Duncan remain blank.
We are unable to determine what Duncan seeks to accomplish in this appeal by way of this document. Though labeled a *686“Certificate of Service,” it is not, because it does not purport to have been delivered to any person or entity other than this Court, though apparently some of the individual referenced attachments may have been served. See Tex.R.App. P. 9.5(a).
The Clerk of this Court is ordered to NOT file this document but to retain it in the court’s correspondence file. Further documents from Duncan of this nature should likewise be placed in the correspondence file and neither acknowledged nor acted upon.
Duncan is hereby cautioned to file with this Court only those documents necessary to the disposition of his appeal in compliance with the Texas Rules of Appellate Procedure. A full copy of each document filed must be served on each party to the litigation or their attorney of record and there must be proof of service attached to each separate document. Tex.R.App. P. 9.5.
This appeal has become unnecessarily complicated by Duncan’s failure or refusal to comply with the procedural rules regulating the appeal of his conviction. Such gross failure to comply with the rules may result in a conclusion that his appeal lacks merit and is being pursued as an abuse of the judicial process. Such a determination will result in the dismissal of his appeal for abuse of the judicial process under our inherent authority. See Peralta v. State, 82 S.W.3d 724, 725 (Tex.App.-Waco 2002, no pet.).